Tanger Factory Outlet Centers, Inc. Exhibit 99.1 For Release:IMMEDIATE Contact:Frank Marchisello (336) 834-6834 TANGER CLOSES ON $% SENIOR NOTES DUE 2020 Greensboro, NC – June 7, 2010.Tanger Factory Outlet Centers, Inc. (NYSE: SKT) announced today that its operating partnership, Tanger Properties Limited Partnership, has completed a public offering of $300 million of 6.125% senior notes due 2020 in an underwritten public offering through Banc of America Securities LLC, Wells Fargo Securities, LLC and BB&T Capital Markets, a division of Scott & Stringfellow, LLC, as joint book-running managers.The notes were priced at 99.310% of the principal amount to yield 6.219% to maturity. The notes will pay interest semi-annually at a rate of 6.125% per annum and mature on June 1, 2020. The net proceeds from the offering, after deducting the underwriting discount and offering expenses, were approximately $295.5 million. Tanger intends to use the net proceeds from the sale of the notes to (i) repay its $235 million unsecured term loan due in June 2011, (ii) pay approximately $6.1 million to terminate two interest rate swap agreements associated with the term loan and (iii) repay borrowings under its unsecured lines of credit and for general working capital purposes. Solely as a result of the notes offering, Tanger has updated its 2010 funds from operations (“FFO”) guidance to $2.37 to $2.47 per diluted share from $2.57 to $2.67 per diluted share and its net income guidance to $0.62 to $0.72 from $0.82 to $0.92 per diluted share.Included in this updated guidance is the cost to terminate the two interest rate swap agreements mentioned above and a non-cash charge of approximately $563,000 which Tanger expects to record in the second quarter 2010 to write-off unamortized loan origination costs associated with the repaid term loan.Tanger’s earnings estimates do not include the impact of any potential gains on the sale of land outparcels or the impact of any potential sales or acquisitions of properties. The offering was made only by means of a prospectus and related prospectus supplement, a copy of which may be obtained from Banc of America Securities LLC, 100 West 33rd Street, 3rd Floor, New York, NY 10001, Attention: Prospectus Department, or by calling 1-800-294-1322; Wells Fargo Securities, LLC, 1525 West W.T. Harris Blvd., NC0675,
